DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-16, 18-31, 33-39, 41-50 and 52-55 are pending in this office action.

Response to Arguments
Applicant's arguments filed in the request for continued examination filed 03/09/2021 have been fully considered but they are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-13, 16, 18-21, 23-28, 31, 33-36, 38, 39, 41-44, 46-50 and 52-55  are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2016/0021565 A1) in view of Pajukoski et al (US 2012/0099544 A1).

Regarding claim 1, Kim teaches a method for providing interference characterization data by a network node for interference mitigation (Kim: [0001], supporting interference cancellation), comprising: 
	providing, by the network node, telecommunications services for a first wireless device associated with the network node (Kim: Fig. 5d, [0116]-[0117] serving cell eNB/network node provides service to a target UE); 
	identifying, by the network node, characteristic data comprising at least one characteristic of an interfering signal associated with a second wireless device associated with a neighboring cell, the at least one characteristic comprising a resource allocation granularity associated with the interfering signal, the resource granularity specified in the frequency domain and comprising one or more sets of resource blocks the second wireless device may be scheduled with for transmission of the interfering signal (Kim: Fig. 5d, [0117], serving eNB determines scheduling information/characteristic about neighboring cell/interference cell; see also [0127]-[0128]; scheduling information may be granularity information as disclosed in [0168]). 
	Kim does not explicitly disclose transmitting, to the first wireless device, the characteristic data comprising the resource allocation granularity associated with the interfering signal associated with the second wireless device to inform the first wireless device of the one or more sets of resource blocks the second wireless device may be scheduled with for transmission of the interfering signal.
	Pajukoski teaches transmitting, to the first wireless device, the characteristic data comprising the resource allocation granularity associated with the interfering signal Pajukoski: Fig. 3; [0104]-[0152] an access node signaled to a serving mobile device a resource allocation granularity Associated with another network node).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Kim by transmitting, to the first wireless device, the characteristic data comprising the resource allocation granularity associated with the interfering signal associated with the second wireless device to inform the first wireless device of the one or more sets of resource blocks the second wireless device may be scheduled with for transmission of the interfering signal as disclosed by Pajukoski to provide a system for enhanced inter-network access node scheduling coordination  (Pajukoski: Abstract).
 
Regarding claim 16, Kim teaches a network node for providing interference characterization data, the network node comprising: memory containing executable instructions; and one or more processors in communication with the memory, the one or more processors operable to execute the instructions to cause the network node to: 	provide telecommunications services for a first wireless device associated with the network node (Kim: Fig. 5d, [0116]-[0117] serving cell eNB/network node provides service to a target UE);  
	identify characteristic data comprising at least one characteristic of an interfering signal associated with a second wireless device associated with a neighboring cell, the Kim: Fig. 5d, [0117], serving eNB determines scheduling information/characteristic about neighboring cell/interference cell; see also [0127]-[0128]; scheduling information may be granularity information as disclosed in [0168]).
	Kim does not explicitly disclose transmitting, to the first wireless device, the characteristic data comprising the resource allocation granularity associated with the interfering signal associated with the second wireless device to inform the first wireless device of the one or more sets of resource blocks the second wireless device may be scheduled with for transmission of the interfering signal.
	Pajukoski teaches transmitting, to the first wireless device, the characteristic data comprising the resource allocation granularity associated with the interfering signal associated with the second wireless device to inform the first wireless device of the one or more sets of resource blocks the second wireless device may be scheduled with for transmission of the interfering signal (Pajukoski: Fig. 3; [0104]-[0152] an access node signaled to a serving mobile device a resource allocation granularity Associated with another network node).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Kim by transmitting, to the first wireless device, the characteristic data comprising the resource allocation granularity associated with the interfering signal associated with the second 

Regarding claim 31, Kim teaches a method for using interference characterization data by a first wireless device for interference mitigation, comprising: 
	determining characteristic data comprising at least one characteristic of an interfering signal associated with a second wireless device associated with a neighboring cell, the at least one characteristic comprising a resource allocation granularity associated with the interfering signal, the resource granularity specified in the frequency domain and comprising one or more sets of resource blocks the second wireless device may be scheduled with for transmission of the interfering signal (Kim: Fig. 5d, [0117], serving eNB determines scheduling information/characteristic about neighboring cell/interference cell; see also [0127]-[0128]; scheduling information may be granularity information as disclosed in [0168]).
	using, by the first wireless device, the characteristic data comprising the resource allocation granularity to form an estimate of some characteristic related to the interfering signal; and mitigating, by the first wireless device, the interfering signal intended for the second wireless device based on the estimate of the some characteristic related to the interfering signal (Kim: [0167]-[0168] granularity (PRB bundling size) is exchanged between the eNBs; the granularity is used by the target UE to cancel interfering signals; see also [0116]-[0117]).
	Kim does not explicitly disclose receiving, from a network node providing telecommunications services to the first wireless device, the characteristic data.
	Pajukoski teaches receiving, from a network node providing telecommunications services to the first wireless device, the characteristic data (Pajukoski: Fig. 3; [0104]-[0152] an access node signaled to a serving mobile device a resource allocation granularity Associated with another network node).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Kim by receiving, from a network node providing telecommunications services to the first wireless device, the characteristic data as disclosed by Pajukoski to provide a system for enhanced inter-network access node scheduling coordination  (Pajukoski: Abstract).

Regarding claim 39, Kim teaches a first wireless device using interference characterization data for interference mitigation, the first wireless device comprising: memory containing executable instructions; and one or more processors in communication with the memory, the one or more processors operable to execute the instructions to cause the first wireless device to: 
	determine characteristic data comprising at least one characteristic of an interfering signal associated with a second wireless device associated with a neighboring cell, the at least one characteristic comprising a resource allocation granularity associated with the interfering signal, the Kim: Fig. 5d, [0117], serving eNB determines scheduling information/characteristic about neighboring cell/interference cell; see also [0127]-[0128]; scheduling information may be granularity information as disclosed in [0168]).
	using, by the first wireless device, the characteristic data comprising the resource allocation granularity to form an estimate of some characteristic related to the interfering signal; and mitigating, by the first wireless device, the interfering signal intended for the second wireless device based on the estimate of the some characteristic related to the interfering signal (Kim: [0167]-[0168] granularity (PRB bundling size) is exchanged between the eNBs; the granularity is used by the target UE to cancel interfering signals; see also [0116]-[0117]).
	Kim does not explicitly disclose receiving, from a network node providing telecommunications services to the first wireless device, the characteristic data.
	Pajukoski teaches receiving, from a network node providing telecommunications services to the first wireless device, the characteristic data (Pajukoski: Fig. 3; [0104]-[0152] an access node signaled to a serving mobile device a resource allocation granularity Associated with another network node).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Kim by receiving, from a network node providing telecommunications services to the first 

Regarding claims 3, 18, 33 and 41, Kim in view of Pajukoski teaches wherein the at least one characteristic identifies a resource block group size that corresponds to a minimum granularity of data that is scheduled for the second wireless device (Kim: [0168], PRB bundling/RBG unit being the scheduling unit).
  
Regarding claims 4, 19, 34 and 42, Kim in view of Pajukoski teaches wherein a resource allocation granularity level relates to signal scheduling (Kim: [0168], PRB bundling/RBG unit being the scheduling unit).  

Regarding claims 5, 20, 35 and 43, Kim in view of Pajukoski teaches wherein the at least one characteristic identifies whether the interfering signal is associated with distributed or localized virtual resource blocks (Kim: [0055], [0168], [0175], PRB bundling (localized PRB) of interfering signal of the interfering signals provided to the target UE. PRB may be VRB, see [0055]).  

Regarding claims 6, 21, 36 and 44, Kim in view of Pajukoski teaches wherein system bandwidth is divided into a plurality of sets of frequency consecutive resource blocks, and the at least one characteristic identifies at least one of the plurality of sets as being potentially associated with the interfering signal. (Kim: Fig. 2, [0052], [0117], [0168], bandwidth comprising PRBs and PRB associated with interfering signal provided to the UE, see [0175]).  

Regarding claims 8, 23, 38 and 46, Kim in view of Pajukoski teaches wherein resource block sets are assigned to a specific resource allocation type, and the at least one characteristic identifies a resource allocation type (Kim: [0168], [0175], PRB bundling/type provided to the UE).

Regarding claims 9 and 24, Kim in view of Pajukoski teaches wherein the at least one characteristic is tied to a cell identifier (Kim: [0010]-[0011], assistance information related to cell ID).  

Regarding claims 10 and 25, Kim in view of Pajukoski teaches wherein the at least one characteristic comprises a plurality of characteristics associated with a plurality of interference signals tied to the cell identifier of a neighboring cell coverage area  (Kim: [0010]-[0011], assistance information related to CRS/interference signal that are related to cell ID).

Regarding claims 11 and 26, Kim in view of Pajukoski teaches wherein the cell identifier is associated with a cell coverage area associated with the network node (Kim: Fig. 5d;  [0010]-[0011], assistance information related to CRS/interference signal that are related to cell ID).

Regarding claims 12 and 27, Kim in view of Pajukoski teaches wherein the characteristic data is transmitted to the first wireless device in a dedicated signal addressed to the first wireless device (Kim: [0117]; [0175], assistance information signaled to the target UE).

Regarding claims 13 and 28, Kim in view of Pajukoski teaches wherein the at least one characteristic applies to a plurality of interfering signals received by the first wireless device (Kim: [0010]-[0011] CRS and RM-RS/plurality of interfering signals).

Regarding claims 47, 48, 49 and 50, Kim in view of Pajukoski teaches wherein the interfering signal is scheduled in the at least one of the plurality of sets of consecutive physical resource block pairs identified in the characteristic data (Kim: [0168], [0175], PRB bundling units (consecutive PRBs) provided to the target UE).

Regarding claims 52, 53, 54 and 55, Kim in view of Pajukoski teaches wherein the resource allocation granularity specifies an integer number of sets of frequency consecutive resource blocks the wireless device is assumed to be scheduled with for transmission of the interfering signal (Kim: [0168], [0175], PRB bundling units (consecutive PRBs) provided to the target UE).


Claims 7, 14, 15, 22, 29, 30, 37 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over  Kim et al (US 2016/0021565 A1) in view of Pajukoski et al (US 2012/0099544 A1) in view of You et al. (US 2015/0373694 A1).
Regarding claims 7, 22, 37 and 45, Kim in view of Pajukoski do not explicitly disclose that ‘wherein system bandwidth is divided into a plurality of sets of frequency consecutive resource blocks, and the at least one characteristic identifies at least one of the plurality of sets as not being associated with the interfering signal’.  However, You from same or similar field or endeavor discloses ‘wherein system bandwidth is divided into a plurality of sets of frequency consecutive resource blocks, and the at least one characteristic identifies at least one of the plurality of sets as being potentially associated with the interfering signal’ (see [0063] lines 1-5). Since You’s characteristic identifies one of the plurality of sets as being potentially associated with the interfering signal, then rest of the sets are automatically identified as the claimed ‘the plurality of sets as not being associated with the interfering signal’.  
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include YOU’s characteristic identifies one of the plurality of sets as being potentially associated with the interfering signal in KIM’s characteristics of the interfering signal and identify rest of the sets as the ‘the plurality of sets as not being associated with the interfering signal’ for the motivation of aiding interference mitigation.

Regarding claims 14 and 29, Kim do not explicitly disclose that ‘wherein the at least one characteristic is transmitted using a higher layer signaling selected from the group consisting of RRC and MAC’. However, You teaches higher layer signaling selected from the group consisting of RRC and MAC is well known in the art as evidenced by [0048] lines 1-2 and [0155] lines 5-10 of You).


Regarding claims 15 and 30, Kim does not explicitly disclose that ‘wherein the at least one characteristic is transmitted using a downlink control channel selected from the group consisting of PDCCH and ePDCCH’.  However, YOU from same or similar field or endeavor discloses ‘wherein the at least one characteristic is transmitted using a downlink control channel selected from the group consisting of PDCCH and ePDCCH’ (see [0048] lines 1-13). Thus, it would have been obvious to one in the art at the time of invention to use You’s dedicated signal for Kim’s characteristics data transmission for the motivation of aiding interference mitigation.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999.  The examiner can normally be reached on Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478